UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended August 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from To Commission file number 333-149612 BUCKINGHAM EXPLORATION INC. (Exact name of registrant as specified in its charter) Nevada 98-054-3851 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1978 Vine Street, Suite 502 Vancouver, British Columbia V6K 4S1 Canada (Address of principal executive offices) (604) 737-0203 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS As of October 14, 2008 the registrant’s outstanding common stock consisted of 43,762,250 shares. Table of Contents PART I – FINANCIAL INFORMATION 3 ITEM1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION/ PLAN OF OPERATIONS 4 ITEM 4T. CONTROL AND PROCEDURES 9 PART II – OTHER INFORMATION 10 ITEM 1. LEGAL PROCEEDINGS 10 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES 10 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4. SUBMISSION OF MATTERS TO A VOTE SECURITY HOLDERS 10 ITEM 5. OTHER INFORMATION 10 ITEM 6. EXHIBITS 10 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The unaudited interim consolidated financial statements of Buckingham Exploration Inc. (the “Company”, “Buckingham”, “we”, “our”, “us”) follow. All currency references in this report are in US dollars unless otherwise noted. Buckingham Exploration Inc. (An Exploration Stage Company) August 31, (Expressed in US dollars) (unaudited) Index Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Cash Flows F-3 Consolidated Notes to the Financial Statements F-4 3 Buckingham Exploration Inc. (An Exploration Stage Company) Consolidated Balance Sheets Period Ended August 31, 2008 (Expressed in US dollars) (unaudited) August 31, 2008 May 31, 2008 $ $ (unaudited) ASSETS Current Assets Cash 29,367 10,969 Other receivables 8,063 11,029 Prepaid expenses and deposits (Note 3) 121,960 143,003 Total Current Assets 159,390 165,001 Property and Equipment (Note 5) 43,659 46,605 Total Assets 203,049 211,606 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable 50,668 66,047 Accrued liabilities 34,779 9,466 Due to related parties (note 7) 135,841 - Loan payable (Note 6) 235,000 150,000 Total Liabilities 456,288 225,513 Commitments and Contingencies (Notes 10) Stockholders’ Equity (Deficit) Preferred Stock, 20,000,000 shares authorized, $0.0001 par value, NIL issued and outstanding - - Common Stock, 80,000,000 shares authorized, $0.0001 par value 43,432,250 shares issued and outstanding 4,376 4,376 Additional Paid-in Capital 6,421,538 6,421,538 Deficit Accumulated During the Exploration Stage (6,679,153) (6,439,821) Total Stockholders’ Equity (Deficit) (253,239) (13,907) Total Liabilities and Stockholders’ Equity (Deficit) 203,049 211,606 The accompanying notes are an integral part of these financial statements F-1 Buckingham Exploration Inc. (An Exploration Stage Company) Consolidated Statement of Operations Period Ended August 31, 2008 (Expressed in US dollars) (unaudited) For Three Months Ended August 31, 2008 For Three Months Ended August 31, 2007 Accumulated from April 4, 2006 (Date of Inception) to August 31, 2008 $ $ $ Revenue - - - Expenses Amortization 2,946 2,811 17,394 General and administrative 138,438 346,346 1,411,697 Impairment of mineral property costs - 1,475,000 4,530,125 Mineral property costs 58,875 58,960 380,925 Professional fees 33,995 70,736 322,628 Total Expenses 234,254 1,953,853 6,662,769 Other (Income) Expenses Interest income (24) (684) (2,226) Interest expense 5,102 710 12,430 Loss on disposal of property and equipment - - 6,180 Net Loss for the period (239,332) (1,953,879) (6,679,153) Net Loss Per Share – Basic and Diluted (0.01) (0.05) - Weighted Average Shares Outstanding 41,112,512 36,181,000 - The accompanying notes are an integral part of these financial statements F-2 Buckingham Exploration Inc. (An Exploration Stage Company) Consolidated Statements of Cash Flows Period Ended August 31, 2008 (Expressed in US dollars) (unaudited) For Three Months Ended August 31, 2008 For Three Months Ended August 31, 2007 Accumulated from April 4, 2006 (Date of Inception) to August 31, 2008 $ $ $ Operating Activities Net loss for the period (239,332) (1,953,879) (6,679,153) Adjustments to reconcile net loss to net cash used in operating activities Amortization 2,946 2,811 17,394 Common shares issued for services - - 32,000 Impairment of mineral property costs - 1,475,000 4,530,125 Loss on disposal of property and equipment - - 6,180 Stock-based compensation 35,229 157,182 523,139 Changes in operating assets and liabilities Accounts payable and accrued liabilities 9,934 31,406 85,447 Due to related parties - - - Other receivables 2,966 12,533 (8,063) Prepaid expenses (14,186) (33,276) (15,610) Net Cash Used in Operating Activities (202,443) (308,223) (1,508,541) Investing Activities Acquisition of mineral properties - (1,475,000) (2,230,125) Acquisition of property and equipment - (44,976) (84,733) Proceeds of disposal of property and equipment - - 17,500 Net Cash Used in Investing Activities - (1,519,976) (2,297,358) Financing Activities Advances from a related party 135,841 - 135,841 Repayment of related party advances (13,672) - Proceeds from loan payable 85,000 - 235,000 Proceeds from the issuance of common stock - 1,575,000 3,671,925 Share issuance costs - - (207,500) Net Cash Provided by Financing Activities 220,841 1,561,328 3,835,266 Effect of Exchange Rate Changes on Cash - 312 - (Decrease) Increase In Cash 18,398 (266,559) 29,367 Cash - Beginning of Period 10,969 456,274 – Cash – End of Period 29,367 189,715 29,367 Non-Cash Investing and Financing Activities: Common stock issued for mineral property acquisitions - - 2,300,000 Common stock issued for finders fee 100,000 Common shares issued for services - - 157,000 Supplemental Disclosures Interest paid - 710 7,328 Income tax paid - - The accompanying notes are an integral part of these financial statements F-3 Buckingham Exploration Inc. (An Exploration Stage Company) Notes to the Consolidated Financial Statements (Expressed in US dollars) (unaudited) 1.Nature of Operations and Continuance of Business Buckingham Exploration Inc. (the “Company”) was incorporated in the State of Nevada on April 4, 2006. The Company is an Exploration Stage Company, as defined by Statement of Financial Accounting Standard (“SFAS”) No.7 “Accounting and Reporting for Development Stage Enterprises”. The Company’s principal business is the acquisition and exploration of mineral resources. The Company has not presently determined whether its properties contain mineral reserves that are economically recoverable. These consolidated financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations.
